DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for extension of time, IDS, request for reconsideration and remarks filed 03/13/2022.
 No claim is currently amended.      
Claims 68-87 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 was entered.
 
Election/Restrictions
The restriction requirement was withdrawn.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
With respect to the remaining rejection, nonstatutory double patenting rejection, applicant argues: a) the issued claims were filed later than the examined claims; b) the issued claims describe method of using the compound of formula 1 rather than claiming the compound; c) it would not be obvious to use glycol diester with a saturated or unsaturated fatty acid, a caprylic/capric triglyceride, an aprotic organic solvent or combinations, the most effective composition, for storing and administering the active ingredient, the compound of formula I described in the claims of 10,682,346.  That Capriotti teaches that DMSO “is presently scarcely used in dermatology (abstract) and Reu teaches dissolution of CCF642, a chemically dissimilar compound to the presently claimed compounds, in BSA and DMSO.
Response: The fact is that the claims of 10,682,346 are issued and not pending and as such the claims are properly used as rendering the examined claims obvious.   b) The examiner appreciates applicant’s admission that the compound of formula I is used in the method of the issued claims and in the composition of examined claims.   The examiner also notes that issued claim 23 is directed to composition comprising the compound of formula I and issued claim 24 is a pharmaceutical composition comprising pharmaceutically acceptable excipient.   c) Examined claim 68 selects the excipient from the group consisting of glycol diester with a saturated or unsaturated fatty acid, a caprylic/capric triglyceride, an aprotic organic solvent and combinations.   Any one of the excipients listed in examined claim 68 meets the requirement.   Thus, DMSO, an aprotic organic solvent meets the limitation of the excipient of claims 68, 70.   The examiner agrees that Capriotti teaches that DMSO “is presently scarcely used in dermatology” but at the same time. Capriotti does not say that DMSO cannot be used in dermatology. In lines 2 and 3 of the summary, Capriotti states that the application of DMSO is not dangerous.   Reu does not discourage the use of DMSO.   Rather, in paragraph [0053], Reu teaches that DMSO is a carrier in compositions for topical administration.   The examiner disagrees with applicant in statement about CCF642 and DMSO because in paragraph [0075], Reu says of using CCF642 in DMSO.   
The rejection is maintained.   The filing of terminal disclaimer would overcome the rejection, noting that the difference between the issued claims and the examined claims is that while the issued claims are directed to using compositions containing the compound of formula I in the form of cream, lotion, foam, paste or gel for topical use, the issued claims do not recite specific vehicle/carrier/excipients recited in the examined claims.
The obviousness type double patenting rejection is maintained below.
  
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,682,346 B2 in view of Reu et al. (US 20150133514 A1) and KARA CAPRIOTTI and JOSEPH CAPRIOTTI, "Dimethyl Sulfoxide History, Chemistry, and Clinical Utility in Dermatology" Literature Review, in Clinical and Aesthetic Dermatology, Sept 2012.
Examined claims 68-70, 72-87, issued claims 1, 23-24, 27-47 teaches composition comprising the compound of formula 1 (see at least the compound of formula C of issued claim 47 having the structure of the compound of formula I in the examined claims), pharmaceutically acceptable carrier or excipient and the composition being in the form of ointment, cream, lotion, foam, paste or gel (issued claim 28) for topical administration (issued claim 27).  The issued claims are concerned with treating cancer and other immune comprised diseases (issued claims 1-22, 37-46) such that the issued claims teach all the limitations of the examined claims.   The difference is that while the issued claims teach compositions containing excipient or carrier, the issued claims do not teach the carriers recited in the examined claims.
However, topical cancer treatment are known to use compositions containing active agents and dimethylsulfoxide (DMSO) in the form of topical creams for topical administration (see at least paragraphs [0049] and [0053] of Reu).   Further also, it is known that DMSO facilitates the diffusion of drugs including chemotherapeutic agents (see the whole document of CAPRIOTTI, with emphasis on the Summary).
Therefore, at the effective date of the invention, the ordinary skilled artisan would look to Reu and CAPRIOTTI to use carriers such as DMSO with the predictable expectation of enhancing the diffusion of the active agent through the skin.   Topical compositions could also contain oils (see paragraph [0057] of Reu) meeting the requirement of claim 72.   

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613